                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



UNITED STATES OF AMERICA,

                        Plaintiff,

                vs.                                         CASE NO.: 2:18-cr-205
                                                            JUDGE GEORGE C. SMITH
                                                            MAGISTRATE JUDGE KING
OSCAR VALENTIN DIAZ-RAMIREZ,

                        Defendant.


                                            ORDER

        On November 28, 2018, the Magistrate Judge issued a Report and Recommendation pursuant

to 28 U.S.C. § 636(b)(1), recommending that the Court accept Defendant’s guilty plea to an

Information charging him with conspiracy to possess with intent to distribute one kilogram ore more

of a substance containing a detectable amount of heroin, in violation of 21 U.S.C. § 846 (Count 1),

and possession of a firearm by an illegal alien, in violation of 18 U.S.C. §§ 922(g)(5) (Count 2).

(Doc. 26). Defendant, represented by counsel, waived his right to appear on the matter before a

District Judge. The Magistrate Judge conducted the colloquy required by Rule 11 of the Federal

Rules of Criminal Procedure. Defendant’s plea was knowing, voluntary, free from coercion, and

had a basis in fact.

        Defendant was specifically informed of his right to contest the Report and Recommendation

by filing any objections within 14 days of the issuance of the Report and Recommendation pursuant

to 28 U.S.C. §636(b)(1)(B) and Rule 72(b) of the Federal Rules of Civil Procedure. Defendant did

not file any objections.
       Accordingly, the Court ADOPTS the Report and Recommendation and ACCEPTS

Defendant’s pleas of guilty to Counts 1 and 2 of the Information. Defendant is hereby adjudged

guilty of the aforementioned charges. Additionally, the Information contains forfeiture counts by

which the United States seeks to forfeit Defendant’s interest in certain currency, firearms, and

associated ammunition. Defendant agreed to the forfeiture counts.

              IT IS SO ORDERED.


                                                     /s/ George C. Smith
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                               -2-
